DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-12, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto (US 20180161979 A1)
	Regarding claim 1, Okamoto teaches A robot system comprising: (Fig. 1 [0001] The present invention relates to a robot system including a plurality of robots)
5a first robot; ([0015] a leading (first) robot 12)
a second robot; and ([0015] a following (second) robot 14)
circuitry configured to: (Fig. 1 first robot controller 16, second robot controller 18)
control the first and second robots to execute a collaborative operation on a work piece; and ([0015] The motion of leading robot 12 may be controlled by a first robot controller 16, and the motion of following robot 14 may be controlled by a second robot controller 18. Although FIG. 1 shows that first robot controller 16 and second robot controller 18 are separated from each other, a substantially one controller may control both leading robot 12 and following robot 14 [0022] FIG. 1, a teaching operation is carried out so that the motion of leading robot 12 for holding a first workpiece 50 and moving to a first position PL, and the motion of following robot 14 for holding a second workpiece 52 and moving to a second position PF, are independently carried out, and then, the coordinated control is carried out in which the robots moves to the next position while maintaining the relative position/orientation between the first and second workpieces [0032] the present invention can be applied to a case that leading robot 12 and following robot 14 cooperatively convey one workpiece while the robots grip respective different portions of the workpiece)
10control, in response to a detection of an irregular state of the first robot during the collaborative operation ([0015] System 10 includes a leading (first) robot 12 and a following (second) robot 14, and is configured to carry out the coordinated control in which following robot 14 is operated while following the motion of leading robot 12 [0018] Robot system 10 has a first detecting section 42 configured to detect a first deviation of a taught position/orientation of leading robot 12 relative to a predetermined first position/orientation, based on a first reference coordinate system (base coordinate system) 40 fixed to or defined with respect to leading robot 12), the first and second robots to execute a collaborative counteractive operation to eliminate the irregular state. ([0018] Robot system 10 also has a first correcting section configured to correct the position/orientation of leading robot 12 based on the detected first deviation.)
Regarding claim 152, Okamoto teaches The robot system according to claim 1, wherein the circuitry is further configured to control, in response to a detection of an irregular state of the second robot during the collaborative operation ([0025] a first deviation (in the embodiment, a gripping misalignment of first workpiece 50) of leading robot 12 is detected by using first detecting section 42, and a second deviation (in the embodiment, a gripping misalignment of second workpiece 52) of following robot 14 is detected by using second detecting section 46 (step S3).), the first and second robots to execute a second collaborative counteractive operation to eliminate the irregular state of the second robot.  ([0026] Next, the position/orientation of leading robot 12 at teaching point P[i] is corrected by using amount of correction TL obtained in step S4 (step S7). Then, with respect to following robot 14, it is judged as to whether or not the teaching operation at teaching point P[i] is an object of the coordinated control (step S8). When the teaching operation at teaching point P[i] is not the object of the coordinated control, the position/orientation of following robot 14 at teaching point P[i] is corrected by using amount of correction TF obtained in step S4 (step S9). On the other hand, when the teaching operation at teaching point P[i] is the object of the coordinated control, the position/orientation of following robot 14 at teaching point P[i] is corrected by using amounts of correction TL and TF obtained in step S4 (step S10). In other words, when the coordinated control is carried out, the position/orientation of following robot 14 relative to (tool coordinate system 28 of) leading robot 12 is corrected by using both amounts of correction TL and TF.)
Regarding claim 3, Okamoto teaches The robot system according to claim 1, wherein the circuitry is further configured to: (Fig. 1 first robot controller 16, second robot controller 18)
control the first robot to execute a first individual operation and control the second robot to execute a second individual operation; and ([0023] First, leading robot 12 and following robot 14 are moved to an i-th teaching point P[i] (step S1))
25control, in response to a detection of a second irregular state of the first robot during the first individual operation, the first robot to execute 65FP20-0473-OQUS-YSK an individual counteractive operation to eliminate the second irregular state of the first robot while the second robot continues to execute the second individual operation.  ([0025] a first deviation (in the embodiment, a gripping misalignment of first workpiece 50) of leading robot 12 is detected by using first detecting section 42, and a second deviation (in the embodiment, a gripping misalignment of second workpiece 52) of following robot 14 is detected by using second detecting section 46 (step S3). [0026]  the position/orientation of leading robot 12 at teaching point P[i] is corrected by using amount of correction TL obtained in step S4 (step S7). Then, with respect to following robot 14, it is judged as to whether or not the teaching operation at teaching point P[i] is an object of the coordinated control (step S8). When the teaching operation at teaching point P[i] is not the object of the coordinated control, the position/orientation of following robot 14 at teaching point P[i] is corrected by using amount of correction TF obtained in step S4 (step S9). On the other hand, when the teaching operation at teaching point P[i] is the object of the coordinated control, the position/orientation of following robot 14 at teaching point P[i] is corrected by using amounts of correction TL and TF obtained in step S4 (step S10). In other words, when the coordinated control is carried out, the position/orientation of following robot 14 relative to (tool coordinate system 28 of) leading robot 12 is corrected by using both amounts of correction TL and TF)
Regarding claim 54, Okamoto teaches The robot system according to claim 3, wherein the circuitry is further configured to: (Fig. 1 first robot controller 16, second robot controller 18)
select, in response to a detection of an unidentified irregular state of the first robot, any one of a first response mode in which the first and second robots are controlled to execute the collaborative 10counteractive operation and a second response mode in which the first robot is controlled to execute the individual counteractive operation while the second robot continues to execute the second individual operation; and ([0025] a first deviation (in the embodiment, a gripping misalignment of first workpiece 50) of leading robot 12 is detected by using first detecting section 42, and a second deviation (in the embodiment, a gripping misalignment of second workpiece 52) of following robot 14 is detected by using second detecting section 46 (step S3). [0026]  the position/orientation of leading robot 12 at teaching point P[i] is corrected by using amount of correction TL obtained in step S4 (step S7). Then, with respect to following robot 14, it is judged as to whether or not the teaching operation at teaching point P[i] is an object of the coordinated control (step S8). When the teaching operation at teaching point P[i] is not the object of the coordinated control, the position/orientation of following robot 14 at teaching point P[i] is corrected by using amount of correction TF obtained in step S4 (step S9). On the other hand, when the teaching operation at teaching point P[i] is the object of the coordinated control, the position/orientation of following robot 14 at teaching point P[i] is corrected by using amounts of correction TL and TF obtained in step S4 (step S10). In other words, when the coordinated control is carried out, the position/orientation of following robot 14 relative to (tool coordinate system 28 of) leading robot 12 is corrected by using both amounts of correction TL and TF)
control the first and second robots in accordance with selected 15response mode.  ([0028] Finally, in step S11, each robot is moved to corrected teaching point P[i] (i.e., the position taking the gripping misalignment). The procedure of steps S7 to S11 is repeated until the parameter “i” reaches a predetermined number of teaching points “N” (steps S5 and S6).)
Regarding claim 5, Okamoto teaches The robot system according to claim 4, wherein the circuitry is further configured to: (Fig. 1 first robot controller 16, second robot controller 18)
control the first and second robots in accordance with an operation 20program including a collaborative period associated with the collaborative operation and an individual period associated with the first and the second individual operations; and ([0031] during the coordinated control is carried out, the position/orientation (or the teaching point) of following robot 14 relative to leading robot 12 can be corrected by considering both the gripping misalignment of following robot 14 and the gripping misalignment of leading robot 12, if any. Therefore, even when executing the coordinated control, following robot 14 can follow the motion of leading robot 12 while precisely maintaining the surface matching state, etc [0032] leading robot 12 and following robot 14 grip respective different workpieces. However, in the coordinated control, the present invention can be applied to a case that leading robot 12 and following robot 14 cooperatively convey one workpiece while the robots grip respective different portions of the workpiece)
select the first response mode if the unidentified irregular state is detected during the collaborative period and select the second response 25mode if the unidentified irregular state is detected during the individual period.  ([0007] two robots are independently operated so as to grip respective workpieces, and then the two robots are cooperatively operated while maintaining a relative position and orientation between the two workpieces. In this regard, when a positional deviation of each robot is independently corrected, the positional relationship between the two robots may be changed after the correction in the coordinated control.)
Regarding claim 6, Okamoto teaches The robot system according to claim 5, wherein 
the operation program further includes a designated period overlapping with the collaborative period, and ([0013] FIG. 2 is a flowchart showing an example of a procedure in the robot system of FIG. 1;)
5the circuitry is further configured to: (Fig. 1 first robot controller 16, second robot controller 18)
modify the designated period based on user input; and ([0023] FIG. 2 is a flowchart showing an example of a procedure (or a robot control method) including the coordinated control in robot system 10. First, leading robot 12 and following robot 14 are moved to an i-th teaching point P[i] (step S1), and then, leading robot 12 grips first workpiece 50 and following robot 14 grips second workpiece 52 (step S2). In this regard, teaching point P[i] may be generated or taught by an input of a user into each controller, etc.)
select the first response mode if the unidentified irregular state is detected during the designated period.  ([0025] a first deviation (in the embodiment, a gripping misalignment of first workpiece 50) of leading robot 12 is detected by using first detecting section 42, and a second deviation (in the embodiment, a gripping misalignment of second workpiece 52) of following robot 14 is detected by using second detecting section 46 (step S3). [0026]  the position/orientation of leading robot 12 at teaching point P[i] is corrected by using amount of correction TL obtained in step S4 (step S7). Then, with respect to following robot 14, it is judged as to whether or not the teaching operation at teaching point P[i] is an object of the coordinated control (step S8). When the teaching operation at teaching point P[i] is not the object of the coordinated control, the position/orientation of following robot 14 at teaching point P[i] is corrected by using amount of correction TF obtained in step S4 (step S9). On the other hand, when the teaching operation at teaching point P[i] is the object of the coordinated control, the position/orientation of following robot 14 at teaching point P[i] is corrected by using amounts of correction TL and TF obtained in step S4 (step S10). In other words, when the coordinated control is carried out, the position/orientation of following robot 14 relative to (tool coordinate system 28 of) leading robot 12 is corrected by using both amounts of correction TL and TF)
Regarding claim 107, Okamoto teaches The robot system according to claim 5, wherein the operation program further includes first sequential operation commands for the first robot and second sequential operation commands for the second robot, and (Fig. 2)
the circuitry is further configured to detect the collaborative period 15and the individual period based on a comparison between the first sequential operation commands and the second sequential operation commands.  ([0031] during the coordinated control is carried out, the position/orientation (or the teaching point) of following robot 14 relative to leading robot 12 can be corrected by considering both the gripping misalignment of following robot 14 and the gripping misalignment of leading robot 12, if any. Therefore, even when executing the coordinated control, following robot 14 can follow the motion of leading robot 12 while precisely maintaining the surface matching state, etc [0032] leading robot 12 and following robot 14 grip respective different workpieces. However, in the coordinated control, the present invention can be applied to a case that leading robot 12 and following robot 14 cooperatively convey one workpiece while the robots grip respective different portions of the workpiece)
Regarding claim 8, Okamoto teaches The robot system according to claim 5, wherein the operation 20program further includes first sequential operation commands for the first robot and second sequential operation commands for the second robot, (Fig. 2)
the second sequential operation commands include normal commands each of which defines the second individual operation and 25collaboration commands each of which designates one of the first sequential operation commands as a target of collaboration, and 67FP20-0473-OOUS-YSK ([0031] during the coordinated control is carried out, the position/orientation (or the teaching point) of following robot 14 relative to leading robot 12 can be corrected by considering both the gripping misalignment of following robot 14 and the gripping misalignment of leading robot 12, if any. Therefore, even when executing the coordinated control, following robot 14 can follow the motion of leading robot 12 while precisely maintaining the surface matching state, etc [0032] leading robot 12 and following robot 14 grip respective different workpieces. However, in the coordinated control, the present invention can be applied to a case that leading robot 12 and following robot 14 cooperatively convey one workpiece while the robots grip respective different portions of the workpiece)
the circuitry is further configured to: 
control the second robot to execute the collaborative operation based on the collaboration commands and the first sequential operation commands; and ([0015] The motion of leading robot 12 may be controlled by a first robot controller 16, and the motion of following robot 14 may be controlled by a second robot controller 18. Although FIG. 1 shows that first robot controller 16 and second robot controller 18 are separated from each other, a substantially one controller may control both leading robot 12 and following robot 14 [0022] FIG. 1, a teaching operation is carried out so that the motion of leading robot 12 for holding a first workpiece 50 and moving to a first position PL, and the motion of following robot 14 for holding a second workpiece 52 and moving to a second position PF, are independently carried out, and then, the coordinated control is carried out in which the robots moves to the next position while maintaining the relative position/orientation between the first and second workpieces [0032] the present invention can be applied to a case that leading robot 12 and following robot 14 cooperatively convey one workpiece while the robots grip respective different portions of the workpiece)
5detect the collaborative period and the individual period based on the normal commands and the collaboration commands.  ([0031] during the coordinated control is carried out, the position/orientation (or the teaching point) of following robot 14 relative to leading robot 12 can be corrected by considering both the gripping misalignment of following robot 14 and the gripping misalignment of leading robot 12, if any. Therefore, even when executing the coordinated control, following robot 14 can follow the motion of leading robot 12 while precisely maintaining the surface matching state, etc [0032] leading robot 12 and following robot 14 grip respective different workpieces. However, in the coordinated control, the present invention can be applied to a case that leading robot 12 and following robot 14 cooperatively convey one workpiece while the robots grip respective different portions of the workpiece)
Regarding claim 10, Okamoto teaches The robot system according to claim 1, wherein 
the circuitry is further configured to change a posture of the first robot and a posture of the second robot in the collaborative counteractive 20operation.  ([0031] in the present embodiment, during the coordinated control is carried out, the position/orientation (or the teaching point) of following robot 14 relative to leading robot 12 can be corrected by considering both the gripping misalignment of following robot 14 and the gripping misalignment of leading robot 12, if any. Therefore, even when executing the coordinated control, following robot 14 can follow the motion of leading robot 12 while precisely maintaining the surface matching state, etc)
Regarding claim 11, Okamoto teaches The robot system according to claim 10, wherein 
each of the first and second robots has a tip portion and an articulated arm that changes a position and a posture of the tip portion, 25and (Fig. 1 [0016] the position of a front end of leading robot 12 may be moved and controlled. [0017] the position of a front end of following robot 14 may be moved and controlled.)
the circuitry is further configured to control the first and second 68FP20-0473-OOUS-YSK robots to maintain a relative relationship between the position and the posture of the tip portion of the first robot and the position and the posture of the tip portion of the second robot in the collaborative counteractive operation.  ([0031] in the present embodiment, during the coordinated control is carried out, the position/orientation (or the teaching point) of following robot 14 relative to leading robot 12 can be corrected by considering both the gripping misalignment of following robot 14 and the gripping misalignment of leading robot 12, if any. Therefore, even when executing the coordinated control, following robot 14 can follow the motion of leading robot 12 while precisely maintaining the surface matching state, etc)
Regarding claim 12, Okamoto teaches The robot system according to claim 1, wherein 
the circuitry is further configured to control the first and second robots to execute the collaborative operation including collaboratively holding and conveying the work piece.  ([0032] leading robot 12 and following robot 14 grip respective different workpieces. However, in the coordinated control, the present invention can be applied to a case that leading robot 12 and following robot 14 cooperatively convey one workpiece while the robots grip respective different portions of the workpiece)
Regarding claim 2018, Okamoto teaches A controller comprising circuitry configured to: ([0001] a robot controller in the robot system)
control a first robot to execute a collaborative operation with a second robot on a work piece; ([0015] The motion of leading robot 12 may be controlled by a first robot controller 16, and the motion of following robot 14 may be controlled by a second robot controller 18. Although FIG. 1 shows that first robot controller 16 and second robot controller 18 are separated from each other, a substantially one controller may control both leading robot 12 and following robot 14 [0022] FIG. 1, a teaching operation is carried out so that the motion of leading robot 12 for holding a first workpiece 50 and moving to a first position PL, and the motion of following robot 14 for holding a second workpiece 52 and moving to a second position PF, are independently carried out, and then, the coordinated control is carried out in which the robots moves to the next position while maintaining the relative position/orientation between the first and second workpieces [0032] the present invention can be applied to a case that leading robot 12 and following robot 14 cooperatively convey one workpiece while the robots grip respective different portions of the workpiece)
request, in response to a detection of an irregular state of the first robot during the collaborative operation ([0015] System 10 includes a leading (first) robot 12 and a following (second) robot 14, and is configured to carry out the coordinated control in which following robot 14 is operated while following the motion of leading robot 12 [0018] Robot system 10 has a first detecting section 42 configured to detect a first deviation of a taught position/orientation of leading robot 12 relative to a predetermined first position/orientation, based on a first reference coordinate system (base coordinate system) 40 fixed to or defined with respect to leading robot 12), a controller of the 25second robot to control the second robot to execute a collaborative counteractive operation to eliminate the irregular state; and 70FP20-0473-OOUS-YSK([0026]  the position/orientation of leading robot 12 at teaching point P[i] is corrected by using amount of correction TL obtained in step S4 (step S7). Then, with respect to following robot 14, it is judged as to whether or not the teaching operation at teaching point P[i] is an object of the coordinated control (step S8). When the teaching operation at teaching point P[i] is not the object of the coordinated control, the position/orientation of following robot 14 at teaching point P[i] is corrected by using amount of correction TF obtained in step S4 (step S9). On the other hand, when the teaching operation at teaching point P[i] is the object of the coordinated control, the position/orientation of following robot 14 at teaching point P[i] is corrected by using amounts of correction TL and TF obtained in step S4 (step S10). In other words, when the coordinated control is carried out, the position/orientation of following robot 14 relative to (tool coordinate system 28 of) leading robot 12 is corrected by using both amounts of correction TL and TF.)
control the first robot to execute the collaborative counteractive operation with the second robot to eliminate the irregular state.  ([0018] Robot system 10 also has a first correcting section configured to correct the position/orientation of leading robot 12 based on the detected first deviation.)
Regarding claim 19, Okamoto teaches The controller according to claim 18, wherein the circuitry is 5further configured to control the first robot to execute a second collaborative counteractive operation with the second robot to eliminate an irregular state of the second robot in accordance with a request received from the controller of the second robot during the collaborative operation.  ([0025] a first deviation (in the embodiment, a gripping misalignment of first workpiece 50) of leading robot 12 is detected by using first detecting section 42, and a second deviation (in the embodiment, a gripping misalignment of second workpiece 52) of following robot 14 is detected by using second detecting section 46 (step S3). [0026] Next, the position/orientation of leading robot 12 at teaching point P[i] is corrected by using amount of correction TL obtained in step S4 (step S7). Then, with respect to following robot 14, it is judged as to whether or not the teaching operation at teaching point P[i] is an object of the coordinated control (step S8). When the teaching operation at teaching point P[i] is not the object of the coordinated control, the position/orientation of following robot 14 at teaching point P[i] is corrected by using amount of correction TF obtained in step S4 (step S9). On the other hand, when the teaching operation at teaching point P[i] is the object of the coordinated control, the position/orientation of following robot 14 at teaching point P[i] is corrected by using amounts of correction TL and TF obtained in step S4 (step S10). In other words, when the coordinated control is carried out, the position/orientation of following robot 14 relative to (tool coordinate system 28 of) leading robot 12 is corrected by using both amounts of correction TL and TF.)
Regarding claim 20, Okamoto teaches A control method comprising: ([0001] a method for controlling the robots.)
controlling a first robot and a second robot to execute a collaborative operation on a work piece; and  ([0015] The motion of leading robot 12 may be controlled by a first robot controller 16, and the motion of following robot 14 may be controlled by a second robot controller 18. Although FIG. 1 shows that first robot controller 16 and second robot controller 18 are separated from each other, a substantially one controller may control both leading robot 12 and following robot 14 [0022] FIG. 1, a teaching operation is carried out so that the motion of leading robot 12 for holding a first workpiece 50 and moving to a first position PL, and the motion of following robot 14 for holding a second workpiece 52 and moving to a second position PF, are independently carried out, and then, the coordinated control is carried out in which the robots moves to the next position while maintaining the relative position/orientation between the first and second workpieces [0032] the present invention can be applied to a case that leading robot 12 and following robot 14 cooperatively convey one workpiece while the robots grip respective different portions of the workpiece)
controlling, in response to a detection of an irregular state of the 15first robot during the collaborative operation ([0015] System 10 includes a leading (first) robot 12 and a following (second) robot 14, and is configured to carry out the coordinated control in which following robot 14 is operated while following the motion of leading robot 12 [0018] Robot system 10 has a first detecting section 42 configured to detect a first deviation of a taught position/orientation of leading robot 12 relative to a predetermined first position/orientation, based on a first reference coordinate system (base coordinate system) 40 fixed to or defined with respect to leading robot 12), the first and second robots to execute a collaborative counteractive operation to eliminate the irregular state.  ([0018] Robot system 10 also has a first correcting section configured to correct the position/orientation of leading robot 12 based on the detected first deviation.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 20180161979 A1) in view of Kim (US 20200016759 A1)
Regarding claim 9, Okamoto teaches control, in response to the detection of the irregular state of the first robot, the first and second robots to execute the collaborative counteractive operation ([0015] System 10 includes a leading (first) robot 12 and a following (second) robot 14, and is configured to carry out the coordinated control in which following robot 14 is operated while following the motion of leading robot 12 [0018] Robot system 10 has a first detecting section 42 configured to detect a first deviation of a taught position/orientation of leading robot 12 relative to a predetermined first position/orientation, based on a first reference coordinate system (base coordinate system) 40 fixed to or defined with respect to leading robot 12 [0018] Robot system 10 also has a first correcting section configured to correct the position/orientation of leading robot 12 based on the detected first deviation.)
Okamoto does not expressly disclose but Kim discloses The robot system according to claim 1 further comprising a third robot, (Fig. 1 R1, R2, R3)
10wherein the circuitry is further configured to: (claim 8 the robot controller includes one or more processors utilizing a program and data for controlling the postures of the one or more hanger robots and welding robots.)
control the third robot to execute a third individual operation; and (Fig. 10) 
while the third robot continues to execute the 15third individual operation.  ([0143] the robot controller RC locates the second and third components P2 and P3 assembled with the first component P1 at the spaced location in the operation space in the vision coordinate system by controlling the second and third hanger robots R2 and R3 (S52). In this case, the locations of the second and third components P2 and P3 are calculated by using values of the spacing coordinates (Dx, Dy, Dz) of the locations spaced apart from the model data coordinates (Mx, My, Mz) by the predetermined distance in the model coordinate system set in the drawing program.)
In this way, the system of Kim includes a robot system for assembling components and a control method. Like Okamoto, Kim is concerned with robotic arms.
Therefore, from these teachings of Okamoto and Kim, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Kim to the system of Okamoto since doing so would enhance the system by providing a robot system for assembling components.
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 20180161979 A1) in view of Naitou (US 20160243700 A1)
Regarding claim 13, Okamoto does not expressly disclose but Naitou discloses The robot system according to claim 1, wherein each of the first and second robots is a human-collaborative robot and the detection of the irregular state of the first robot includes detecting contact with a peripheral object, and ([0024] FIG. 1, the human cooperation robot system 1 mainly includes a robot 10, a control device 20 that controls the robot 10, and a human 11. [0036] at step S11 of FIG. 5, the force sensor S detects the external force detection value Fd. Subsequently, at step S12, the external force estimating unit 21 estimates the external force estimation value Fe. Further, at step S13, the external force estimation value Fe is compared with a retreat area threshold value A2. [0039] At step S15, it is further determined whether the external force estimation value Fe is larger than the threshold value A1.)
15the circuitry is further configured to control, in response to the detection of the irregular state of the first robot, the first and second robots to execute the collaborative counteractive operation which includes moving away from the peripheral object.  ([0040] When it is determined that the external force estimation value Fe is larger than the threshold value A1, the process proceeds to step S16. At step S16, it is determined that the human 11 intentionally pushed the robot 10, and the retreat operation commanding unit 22 outputs a retreat command. This results in the robot 10 performing a retreat operation in such a direction as to decrease the external force estimation value)
In this way, the system of Naitou includes a human cooperation robot system. Like Okamoto, Naitou is concerned with robotic arms.
Therefore, from these teachings of Okamoto and Naitou, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Naitou to the system of Okamoto since doing so would enhance the system by preventing the occurrence of a dangerous situation due to collision of the robot with a peripheral device, the human, or the like.
Regarding claim 2014, Okamoto does not expressly disclose but Naitou discloses The robot system according to claim 13, wherein 
the first robot includes a reaction force sensor that detects a reaction force associated with contacting the peripheral object, and ([0036] at step S11 of FIG. 5, the force sensor S detects the external force detection value Fd. Subsequently, at step S12, the external force estimating unit 21 estimates the external force estimation value Fe. Further, at step S13, the external force estimation value Fe is compared with a retreat area threshold value A2.)
the circuitry is further configured to control, in response to the detection of the irregular state of the first robot based on the reaction 25force detected during the collaborative operation, the first and second robots to execute the collaborative counteractive operation to reduce the 69FP20-0473-OOUS-YSK reaction force by moving away from the peripheral object.  ([0040] When it is determined that the external force estimation value Fe is larger than the threshold value A1, the process proceeds to step S16. At step S16, it is determined that the human 11 intentionally pushed the robot 10, and the retreat operation commanding unit 22 outputs a retreat command. This results in the robot 10 performing a retreat operation in such a direction as to decrease the external force estimation value)
In this way, the system of Naitou includes a human cooperation robot system. Like Okamoto, Naitou is concerned with robotic arms.
Therefore, from these teachings of Okamoto and Naitou, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Naitou to the system of Okamoto since doing so would enhance the system by preventing the occurrence of a dangerous situation due to collision of the robot with a peripheral device, the human, or the like.
Regarding claim 15, Okamoto does not expressly disclose but Naitou discloses The robot system according to claim 14, wherein the collaborative operation includes sequential motions, (Fig. 5)
5the circuitry is further configured to control the first and second robots to execute the sequential motions in reverse order from a point in time that the irregular state of the first robot was detected.  ([0036] at step S11 of FIG. 5, the force sensor S detects the external force detection value Fd. Subsequently, at step S12, the external force estimating unit 21 estimates the external force estimation value Fe. Further, at step S13, the external force estimation value Fe is compared with a retreat area threshold value A2. [0040] When it is determined that the external force estimation value Fe is larger than the threshold value A1, the process proceeds to step S16. At step S16, it is determined that the human 11 intentionally pushed the robot 10, and the retreat operation commanding unit 22 outputs a retreat command. This results in the robot 10 performing a retreat operation in such a direction as to decrease the external force estimation value)
In this way, the system of Naitou includes a human cooperation robot system. Like Okamoto, Naitou is concerned with robotic arms.
Therefore, from these teachings of Okamoto and Naitou, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Naitou to the system of Okamoto since doing so would enhance the system by preventing the occurrence of a dangerous situation due to collision of the robot with a peripheral device, the human, or the like.
Regarding claim 16, Okamoto does not expressly disclose but Naitou discloses The robot system according to claim 14, wherein 
10the circuitry is further configured to modify a motion amount of the collaborative counteractive operation based on a magnitude of the reaction force.  ([0040] When it is determined that the external force estimation value Fe is larger than the threshold value A1, the process proceeds to step S16. At step S16, it is determined that the human 11 intentionally pushed the robot 10, and the retreat operation commanding unit 22 outputs a retreat command. This results in the robot 10 performing a retreat operation in such a direction as to decrease the external force estimation value)
In this way, the system of Naitou includes a human cooperation robot system. Like Okamoto, Naitou is concerned with robotic arms.
Therefore, from these teachings of Okamoto and Naitou, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Naitou to the system of Okamoto since doing so would enhance the system by preventing the occurrence of a dangerous situation due to collision of the robot with a peripheral device, the human, or the like.
Regarding claim 17, Okamoto does not expressly disclose but Naitou discloses The robot system according to claim 14, wherein the circuitry 15is further configured to control the first and second robots to execute a further collaborative counteractive operation in response to a detection of a further reaction force after execution of the collaborative counteractive operation.  ([0041] While the robot 10 is performing the retreat operation, at step S17, the position acquiring unit 23 acquires a current position CP of a distal end of the robot 10. Then, at step S18, it is determined whether the current position CP exists outside the retreat area Z. As illustrated in FIG. 6B, when the current position CP departs from the retreat area Z and exists outside the retreat area Z, at step S19, the retreat operation stopping unit 24 stops the retreat operation. Meanwhile, when the current position CP exists inside the retreat area Z, the process returns to step S17.)
In this way, the system of Naitou includes a human cooperation robot system. Like Okamoto, Naitou is concerned with robotic arms.
Therefore, from these teachings of Okamoto and Naitou, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Naitou to the system of Okamoto since doing so would enhance the system by preventing the occurrence of a dangerous situation due to collision of the robot with a peripheral device, the human, or the like.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Voelz (US 20200376663 A1) discloses a method is described for collision-free motion planning of a first manipulator with closed kinematics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664